Citation Nr: 1009759	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  99-11 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for PTSD from May 1, 1997, to August 28, 1997, from 
October 1, 1997, to May 25, 1998, and from August 1, 1998, to 
February 28, 2000.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from February 29, 2000.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
August 1971.  The Veteran also had four years, three months, 
and fourteen days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in May 2000.  

In December 2006, the Board issued a decision which granted a 
50 percent rating from August 1, 1998, and a 70 percent 
rating from February 29, 2000.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2007, the Veteran's attorney and the VA's General 
Counsel filed a joint motion for partial remand and requested 
that the Court remand the portion of the Board's decision 
that denied a rating greater than 50 percent for PTSD from 
August 1, 1998, through February 28, 2000; and greater than 
70 percent from February 29, 2000.  The joint motion noted 
that in the December 2006 decision the Board granted a 50 
percent rating since the initial claim for service connection 
for PTSD was established on May 1, 1997.  However, in the 
December 2006 decision the Board, in assigning a 50 percent 
rating, indicated that the date of claim was August 1, 1998, 
which was in error.  The Board notes that the correct 
effective date of the 50 percent rating for PTSD is May 1, 
1997, and not August 1, 1998.  The Board also notes that 
during the time period from May 1, 1997, to February 28, 
2000, the Veteran was granted temporary total ratings under 
38 C.F.R. § 4.29 for the time periods from August 29, 1997, 
to September 30, 1997, and from May 26, 1998, to July 31, 
1998.  

The Board remanded the claim for additional development in 
November 2007.  The case is now returned to the Board.


FINDINGS OF FACT

1.  For the time period from May 1, 1997, to February 28, 
2000, excluding the period from August 29, 1997, to September 
30, 1997, and from May 26, 1998, to July 31, 1998, the 
Veteran's PTSD symptoms caused occupational and social 
impairment with reduced reliability and productivity; total 
occupational and social impairment was not show prior to 
February 29, 2000. 

2.  For the period since February 29, 2000, the Veteran's 
PTSD has been manifested by symptoms that most closely 
approximate total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the time period from May 1, 1997, to February 28, 
2000, excluding the period from August 29, 1997, to September 
30, 1997, and from May 26, 1998, to July 31, 1998, the 
criteria for a rating in excess of 50 percent for the 
Veteran's PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2009). 

2.  For the period since February 29, 2000, the criteria for 
a 100 percent rating for the Veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2004; a rating 
decision in October 1997; a statement of the case in May 
1999; and supplemental statements of the case in March 2000, 
December 2000, January 2006, and May 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The Veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  The criteria of DC 9411 provide for a 100 percent 
where the evidence shows total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The criteria provide for a 70 percent rating where 
the evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The criteria provide for a 
50 percent rating where the evidence shows occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health and illness.  A GAF score of 51 - 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31-40 contemplates some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21-30 contemplates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  
Richard v. Brown, 9 Vet. App. 266 (1996); American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  

Rating from May 1, 1997, to February 28, 2000

The Board has examined the period from May 1, 1997, to 
February 28, 2000, excluding the periods from August 29, 
1997, to September 30, 1997, and from May 26, 1998, to July 
31, 1998, during which time the Veteran was granted temporary 
total ratings under 38 C.F.R. § 4.29.  In applying the 
evidence of record to the rating criteria, the Board finds 
that the preponderance of the evidence is against granting a 
rating in excess of 50 percent under 38 C.F.R. § 4.130, DC 
9411.  In essence, the medical evidence, consisting of a VA 
examination report dated in July 1997 and VA treatment 
reports dated between February 1997 and February 2000, 
demonstrated findings consistent with depressed mood, anger, 
irritability, anxiety, sleep impairment, nightmares, and 
disturbances of motivation and mood.  However, the Veteran's 
disability was not manifested by, for example, obsessional 
rituals which interfered with routine activities, near-
continuous panic or depression, or neglect of personal 
appearance and hygiene, or an overall level of symptomatology 
supportive of a higher rating..

A VA examination report dated in July 1997 reveals complaints 
of nightmares, depression, irritability, and anger spells 
which caused the Veteran to fight.  The Veteran indicated 
that his PTSD symptoms led to a divorce from his first wife.  
He reported that he used drugs and alcohol to block out his 
symptoms.  Mental status examination revealed that the 
Veteran was tearful and depressed when relating to his 
situation.  He was cooperative in answering questions.  The 
examiner indicated that the Veteran reported continued 
nightmares and flashbacks and he said he woke up with cold 
sweats and shaking after nightmares.  He also stated that he 
continued to have problems with anger, irritability, and 
getting into fights, and that he left his second wife due to 
problems with continuing arguing and fighting.  He was noted 
to have been unemployed since 1985 but indicated that when he 
was employed he got angry and agitated and walked out on the 
job.  The examiner diagnosed the Veteran with PTSD.  

The VA treatment records indicate that the Veteran was 
treated on an inpatient basis for three weeks in February 
1997.  The Veteran reported nightmares, flashbacks, stress, 
tension, and anxiety which led him to use drugs.  He 
indicated that he had broken relationships within his family 
because they did not trust him and that he had suicidal 
thoughts.  The Veteran was noted to have been treated with 
medications and improved during his hospital stay.  

The Veteran was treated on an inpatient basis for a period of 
almost one month from August to September 1997.  That 
inpatient stay is the basis for the Veteran's receipt of a 
temporary total rating under 38 C.F.R. § 4.29.  On release in 
September 1997, the Veteran had feelings of nervous tension, 
flashbacks, nightmares, and suicidal or homicidal thoughts.  
He was fair in appearance and cooperative.  Speech 
productions were relevant and coherent.  He had significant 
feelings of depression.  Memory was intact and satisfactory 
for recent and remote events.  He was properly oriented times 
three.  Insight was limited.  Judgment was fair.  The 
examiner diagnosed PTSD, major depression, and a history of 
substance abuse disorder, and assigned a GAF score of 50, 
with a highest GAF score in the previous year of 50.

The Veteran was subsequently readmitted for treatment for 
close to one month from September to October 1997 in the 
homeless domiciliary program.  He reported that he was 
homeless and wanted treatment for PTSD.  The Veteran was 
noted to be capable of performing all activities of daily 
living.  He reported nightmares and flashbacks.  Mental 
status examination revealed that he was alert and oriented in 
three spheres and in no acute distress.  The Veteran 
participated in therapy and attended alcohol anonymous and 
narcotics anonymous meetings.  The Veteran was noted to have 
left the domiciliary on an eight hour pass and did not return 
and was subsequently discharged.  He was diagnosed with a 
history of PTSD, history of depression, and histor of 
polysubstance abuse, and assigned a GAF score of 50.

The Veteran was admitted for five weeks of inpatient PTSD 
therapy from May 1998 to July 1998.  That inpatient stay is 
the basis for the Veteran's receipt of a temporary total 
rating under 38 C.F.R. § 4.29.  At discharge, he was 
diagnosed with PTSD and assigned a GAF score of 50.

The Veteran was admitted for a week of inpatient treatment in 
October 1998.  He reported nightmares two to three times per 
week, flashbacks two to three times per day, self-isolation, 
and he indicated that he slept three to four hours per night.  
He reported a history of one attempt to overdose but he did 
not elaborate on this.  He indicated that he attempted to 
shoot someone but missed and the person survived the 
shooting.  The Veteran denied suicidality at the time of the 
admission and said he heard voices on one occasion.  During 
his admission, the Veteran reported better eating, sleeping, 
and energy level patterns.  He indicated that he had a better 
mood and appropriate affect.  He reported he did not desire 
to hurt himself or anyone else.  The Veteran also stated that 
his nightmares and flashbacks were of lesser frequency and 
intensity.  The Veteran left the ward and did not return and 
was subsequently discharged.  

A May 1999 discharge summary reveals that the Veteran was 
admitted for treatment for a week.  He had a diagnosis of 
polysubstance abuse with psychosis and a history of PTSD.  
There were no suicidal risks or assaultive risks detected.  
The Veteran reported hallucinations but was oriented in three 
spheres and his memory was intact.  His insight and judgment 
were fair.  He admitted to using cocaine.  The Veteran was 
treated with medications and was noted to have made a 
beneficial and satisfactory response to the medications and 
therapeutic milieu and was referred and accepted into the 
homeless domiciliary.  

The Veteran was noted to have been admitted to the homeless 
domiciliary from May 1999 to September 1999.  At his 
discharge he was note to be oriented in three spheres and he 
denied homicidal and suicidal ideations or intentions.  

The Veteran was admitted for treatment for two weeks from 
September to October 1999.  He reported suicidal ideations at 
that time.  His mood was reported to improve quickly while 
admitted and he denied suicidal and homicidal thoughts and 
auditory, visual, or other hallucinations while admitted.  

Outpatient treatment notes dated in May, September, and 
October 1999 reveal a depressed mood, insomnia, anger, 
frustration, decreased sleep, auditory hallucinations, 
nightmares, and flashbacks.  The Veteran denied 
suicidal/homicidal ideations.  

A September 1999 psychological evaluation revealed that the 
Veteran was well-groomed, cooperative, calm, and alert and 
oriented in four spheres.  His memory was grossly intact and 
his intellect was reported to be average.  He was depressed 
and his affect was mildly constricted and appropriate.  He 
reported no suicide attempts but indicated that he had shot 
at people in the past when auditory hallucinations told him 
to kill people.  He denied a significant legal history.  His 
speech was low in volume but goal-directed and questionable 
insight, reliability, and judgment were noted by the 
examiner.  The examiner indicated that the Veteran's 
presentation was somewhat suspect but she noted that he had 
an extensive psychiatric history.  He reported fleeting 
thoughts of suicide.  The Veteran was in group therapy from 
May 1999 to February 2000.

The Board finds that the evidence supports no more than a 50 
percent rating under DC 9411, which contemplates occupational 
and social impairment with some reduced reliability and 
productivity due to symptoms such as impairment of judgment; 
disturbances of motivation and mood; and difficulty 
maintaining effective relationships.  The Board acknowledges 
the Veteran's report that he was unemployed and that his PTSD 
symptoms led to the end of his first marriage and fighting 
during his second marriage and that he had thoughts of 
suicide or homicide on some occasions.  However, none of the 
examiners found that the Veteran's PTSD was the cause of his 
unemployment and the Veteran also denied thoughts of suicide 
or homicide on numerous other occasions.  Additionally, while 
the Veteran indicated that he had shot at people in the past, 
at the time of the initial report the Veteran did not 
elaborate on that report and at the second time of the report 
of the shooting the examiner noted that the Veteran's report 
was suspect as he denied a significant legal history.  He 
also denied homicidal thoughts on numerous occasions.  
Moreover, the evidence does not indicate that the Veteran's 
PTSD was manifested by obsessional rituals which interfered 
with routine activities, near-continuous panic or depression, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  None of those symptoms are shown in the record.  
While the Veteran claimed some significant depression, the 
evidence does not show that it was near-continuous.  
Consequently, the Board finds that the greater weight of the 
evidence is against granting an evaluation in excess of 50 
percent at any time during the time period at issue, 
excluding the periods of temporary total ratings under 
38 C.F.R. § 4.29.  

With respect to the veteran's GAF scores, the VA examination 
report and VA treatment reports document GAF scores ranging 
from 30 to 60 which contemplate symptoms ranging from the 
inability to function in almost all areas to moderate 
symptoms.  GAF scores are not, in and of themselves, the 
dispositive element in rating a disability, and the Board 
generally places more probative weight on the specific 
clinical findings noted on examinations.  In this case, the 
clinical findings during the time period at issue simply do 
not substantiate a GAF score of 30 in that they do not 
suggest behavior that is considerably influenced by delusions 
or hallucinations, serious impairment in communication or 
judgment, or the inability to function in almost all areas.  
The Veteran's grooming and hygiene were appropriate, his 
speech was goal-directed, and his memory was intact.  
Furthermore, the Board ultimately places more weight on the 
specific clinical findings noted on examination, which do not 
demonstrate a degree of impairment consistent with more than 
a 50 percent rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) for the time period from May 1, 1997 to 
February 28, 2000.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  In this case, 
the regular schedular standards are not inadequate.  Although 
the evidence indicates that the Veteran was frequently 
hospitalized for treatment, the Veteran's symptomatology does 
not render the schedular evaluations inadequate.  
Additionally, on some occasions the Veteran was admitted to a 
homeless domiciliary for periods of time for homelessness 
rather due to his PTSD symptoms.  Although the Veteran was 
reported to be unemployed since 1985, the objective evidence 
does not reflect that the disability was the cause of his 
unemployment or caused a marked interference with his 
employment beyond that contemplated by the assigned rating, 
nor has the Veteran submitted any objective evidence of the 
same during the time period at issue.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 
50 percent for the time period from May 1, 1997, to February 
28, 2000, exclusive of those periods for which temporary 
total ratings were assigned.  As the preponderance of the 
evidence is against the claim, the claim for increase must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Rating from February 29, 2000

For the period since February 29, 2000, in applying the 
evidence of record to the rating criteria the Board finds 
that the totality of the evidence, resolving reasonable doubt 
in favor of the Veteran, supports the conclusion that the 
Veteran's symptomatology warranted a 100 percent schedular 
rating for PTSD.  The relevant medical evidence for the time 
period since February 29, 2000, consists of VA treatment 
reports dated from March 2000 to August 2008, VA examination 
reports dated in August 2000, July 2002, September 2002, 
February 2003, and May 2008, a May 2000 hearing transcript, 
and records from the Social Security Administration (SSA) 
which include duplicative VA outpatient treatment reports and 
a February 2000 psychiatric examination performed by M. 
Hargrove, Ph.D.

The relevant VA outpatient treatment reports reveal that the 
Veteran had extensive treatment for PTSD and was admitted for 
treatment at VA on numerous occasions.  The Veteran was 
admitted for treatment for PTSD in March 2000 for ten days.  
He reported hearing voices and his memory was mildly 
impaired.  His intelligence was average, his insight fair, 
and his judgment impaired.  He was depressed with a flat 
affect and his assaultive risk was minimal while he was 
inpatient.  He was treated with medication, supportive 
counseling, group therapy, and stress management and was felt 
to have received maximum hospital benefit at the time of his 
discharge.   

The Veteran was admitted for treatment in January to February 
2001 for ten days for a history of polysubstance abuse, 
nightmares, flashbacks, hallucinations, suicidal ideations, 
and quick temper.  On admission the Veteran was noted to be 
distraught, dysphoric, and somewhat unkept.  The Veteran was 
also admitted for treatment in June 2001 for two weeks with 
reports of nightmares and flashbacks.  The Veteran was 
admitted for treatment at VA again in August 2001 for two 
weeks with complaints of suicidal ideation, auditory 
hallucinations, nightmares, flashbacks of Vietnam, and 
depression.  He was admitted for treatment at VA for ten days 
in December 2001 at which time he reported hallucinations and 
paranoid ideas.  He admitted to substance abuse.  The Veteran 
was admitted for drug and alcohol treatment in February 2002 
for one month.  He was admitted for four days in December 
2002 for nightmares, flashbacks, and reports of auditory 
hallucinations.  

The Veteran was admitted for substance abuse treatment in 
February 2003 and from March 2006 to June 2006.  The records 
indicate that the Veteran had PTSD with anxiety and 
depression and substance abuse.  His worst symptoms were 
noted to be flashbacks, nightmares and anger problems.  The 
relevant records reveal that the Veteran attended group 
therapy and substance abuse therapy.  The Veteran was noted 
to desire to transition into a work program in April 2006.  
The Veteran was last admitted to VA in June 2008 for two 
months for substance abuse treatment.  He was noted to have 
problems with social environment, substance abuse issues with 
relapse, and a history of suicidal ideation.  The outpatient 
treatment reports variously indicate that the Veteran 
generally denied thoughts of suicide but reported anger, 
nightmares, flashbacks, insomnia, and occasional 
hallucinations.  

The Veteran testified before a Decision Review Officer in May 
2000.  He reported self-isolation and indicated that he was 
nervous and anxious.  He testified that he thought about 
suicide.  He stated that both of his marriages ended due to 
problems with arguing and fighting.  The Veteran reported 
depression, night sweats, and inpatient hospitalizations for 
his PTSD.  He indicated that he last worked ten or eleven 
years prior.  He testified that he got into arguments and 
fights while working and shot at his supervisor when he was 
working.  

The August 2000 VA examiner noted that the Veteran reported 
flashbacks of Vietnam, nightmares, poor sleep, and intrusive 
thoughts of Vietnam.  He also reported depression, 
hypervigilance, an exaggerated startle response to loud 
noises, and chronic feelings of anxiety.  He indicated that 
he was easily irritable and angry to the point of violence.  
The examiner reported that the Veteran's mood was depressed 
and his affect was congruent with his mood.  The examiner 
diagnosed the Veteran with chronic PTSD.  

The July 2002 VA examiner noted that the Veteran had 
intrusive memories of Vietnam and nightmares once or twice a 
week from which he awoke sweating, confused, and scared.  He 
was prone to flashbacks triggered by airplanes, firecracker 
explosions, or other gunshot-like sounds.  He was pessimistic 
about his future and felt alienated from and mistrustful of 
others.  He also had diminished interest in activities and a 
restricted range of his affective experiencing and 
expression.  The Veteran reported insomnia and hyperstartle 
reactions to unexpected, loud noises, angered easily, and was 
prone to physical violence.  The examiner opined that the 
Veteran's abuse of cocaine and alcohol was a method he used 
to cope with PTSD and that the Veteran was severely impaired 
in his occupational and social functioning.   

The September 2002 examination report consisted of an opinion 
only.  Two VA examiners opined that the Veteran's impairment 
in functioning was solely attributable to PTSD symptomatology 
and substance abuse was one of the manifestations of the 
Veteran's PTSD.  

The February 2003 examination report reveals that the Veteran 
experienced PTSD with prolonged depression.  The examiner 
noted that the Veteran's PTSD symptoms included flashbacks, 
hyperirritability, explosive temper, insomnia, nightmares 
frequently highlighting his combat experiences, sounds and 
activities in the environment stimulating recall of combat 
experiences, and problems of adjustment due to symptoms of 
PTSD.  The examiner indicated that the Veteran's symptoms 
have persisted and have been devastating and interfered with 
his ability to function for a long period of time.  The 
examiner noted that the Veteran's involvement with substance 
abuse was often stimulated by the fact that he was under 
tremendous pressure in combat and experienced tension and 
anxiety and reverted to alcohol and cocaine to relieve his 
tension and this carried over into his civilian life after 
his release from the military.  The examiner concluded that 
the Veteran's PTSD was a dominant feature of his disability 
and though the substance abuse problem probably contributed, 
complicated, exaggerated and intensified his disability, it 
was for the most part an outgrowth of his combat experiences 
and PTSD and was adjunctive rather than primary in terms of 
the Veteran's disabilities.  `

The May 2008 VA examiner indicated that the Veteran's PTSD 
signs and symptoms resulted in deficiencies in family 
relations, work, and mood.  The examiner reported the 
Veteran's symptoms of PTSD contributed to divorce, 
detachment, social isolation, inability to be around large 
crowds, poor relationship with children, and unemployment.  
The examiner noted that people with PTSD are plagued with 
readjustment problems in basic elements of life and have 
difficulties in relationships, employment and in having 
families.  The examiner concluded that the Veteran was 
plagued by the aforementioned and therefore was most likely 
not able to obtain and maintain any gainful employment.  

The records from the SSA indicate that the Veteran was 
determined to be disabled as of December 1999 for a primary 
diagnosis of anxiety related disorders and a secondary 
diagnosis of low back syndrome.  

The February 2000 psychological examination from Dr. Hargrove 
indicates that the Veteran's general level of functioning was 
in the low average range and the Veteran had difficulties in 
retrieving items from remote memory.  Dr. Hargrove indicated 
that the Veteran may have also experienced some mild and 
diffused brain damage due to long-term and excessive abuse of 
alcohol and cocaine.  The physician reported that the 
Veteran's cognitive abilities were sufficient for him to be 
able to understand, carry out and remember instructions but 
his history of interpersonal conflict and alcohol and drug 
abuse were indicative of major deficits in coping.  Dr. 
Hargrove noted that the Veteran had no recent history of 
being able to function in a work environment, had not been 
employed for the previous eight years, and did not indicate 
any motivation to be employed.  The physician reported that 
the likelihood of the Veteran willingly entering a work 
setting, responding appropriately to supervision, or relating 
to co-workers in an adaptive manner was remote.

The Veteran was granted individual unemployability by VA 
effective February 29, 2000, based on VA records and the SSA 
determination.  

In applying the evidence of record since February 29, 2000, 
the Board finds that the totality of the evidence supports 
the conclusion that the Veteran's disability picture more 
closely approximates the criteria for a 100 percent rating. 
The evidence since February 29, 2000, is indicative of near 
total occupational and social impairment which caused 
deficiencies in most areas.  The Board acknowledges that the 
SSA determined that the Veteran was disabled as of December 
1999.  However, the evidence as reported above does not 
establish a diagnosis of near total occupational and social 
impairment until February 29, 2000, the date of the 
examination performed by Dr. Hargrove at the behest of the 
SSA.  At that time Dr. Hargrove opined that the likelihood of 
the Veteran willingly entering a work setting, responding 
appropriately to supervision, or relating to co-workers in an 
adaptive manner was remote.  Although the Veteran was 
admitted for treatment at VA on several occasions prior to 
that date, the first evidence of near total occupational and 
social impairment which caused deficiencies in most areas 
came by way of the examination by Dr. Hargrove in February 
2000.  

The GAF scores for the time period at issue ranged from 40 to 
60 which suggest moderate symptoms to major impairment in 
several areas.  However, the clinical findings suggest 
serious impairment and demonstrate a degree of impairment 
consistent with a 100 percent rating.  Accordingly, resolving 
all reaonable doubt in favor of the Veteran, the Board finds 
that a 100 percent rating from February 29, 2000, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD from May 1, 1997, to August 28, 1997, from October 
1, 1997, to May 25, 1998, and from August 1, 1998, to 
February 28, 2000, is denied.

A schedular rating of 100 percent for PTSD, since February 
29, 2000, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


